MEMORANDUM **
Adonis Hampton appeals pro se the district court’s grant of summary judgment in favor of defendant in Hampton’s intentional misrepresentation action. Hampton also appeals the district court’s denial of his motion to remand to state court. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo grants of summary judgment, see Robi v. Reed, 173 F.3d 736, 739 (9th Cir.), cert. denied, 528 U.S. 952, 120 S.Ct. 375, 145 L.Ed.2d 293 (1999), and denials of motions to remand, see Cantrell v. Great Republic Ins. Co., 873 F.2d 1249, 1251 (9th Cir.1989). We affirm.
The statute of limitations for bringing a claim against a union for breach of the duty of fair representation is six months. Peterson v. Kennedy, 771 F.2d 1244, 1251 (9th Cir.1985). The district court properly granted summary judgment in favor of defendants because Hampton filed his action outside of the statute of limitations. See DelCostello v. Int’l Brotherhood of Teamsters, 462 U.S. 151, 172, 103 S.Ct. 2281, 76 L.Ed.2d 476 (1983).
Because Hampton’s action is based on federal labor law, the district court properly denied Hampton’s motion to remand. See Stallcop v. Kaiser Found. Hosps., 820 F.2d 1044,1047 (9th Cir.1987).
We need not consider Hampton’s contention regarding a conflict of interest with the defendant’s counsel because Hampton did not raise this issue before the district court. See Clinton v. Babbitt, 180 F.3d 1081, 1090 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.